United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
I.P., Appellant
and
DEPARTMENT OF THE NAVY,
SAN FRANCISCO NAVAL SHIPYARD,
San Francisco, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2079
Issued: May 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2011 appellant filed a timely appeal of the September 13, 2011
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for an
oral hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review this nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In the most recent appeal, the Board
issued a decision on June 16, 2011 which affirmed OWCP’s April 28, 2010 decision finding that
appellant was not entitled to a schedule award and June 22, 2010 decision denying his request for
a review of the written record.3 The findings of fact as set forth in the Board’s prior decisions
are hereby incorporated by reference.
On June 21, 2011 appellant requested an oral hearing before an OWCP hearing
representative. In a September 13, 2011 decision, OWCP’s Branch of Hearings and Review
denied his request. It noted that the most recent merit decision in this case was issued by the
Board and that OWCP did not have jurisdiction to review decisions of the Board. It further
reviewed appellant’s request under its discretionary authority and found that the issue regarding
his entitlement to a schedule award could equally well be addressed by requesting
reconsideration and submitting new evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides:
“Before review under section 8128(a) of this title (related to reconsideration), a
claimant for compensation not satisfied with a decision of the Secretary under
subsection(a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his] claim before a
representative of the Secretary.”4
FECA provides OWCP with original jurisdiction in the processing of compensation
claims and section 8124(a) provides it with the duty and authority to issue an initial decision on
an employee’s claim for compensation.5 Once an initial decision is made in a compensation
2

OWCP accepted that appellant, a boilermaker, sustained a back contusion and abrasion as a result of a
September 15, 1959 injury which incurred when a sailor dropped a valve from 10 feet above onto his back for the
closed period September 15 through 17, 1959. It denied his claim for treatment of a degenerative low back
condition or lost compensation occurring alter September 17, 1959 as the medical evidence did not establish that his
current back condition and resultant disability were causally related to his accepted September 15, 1959 injury. In a
November 30, 2006 decision, the Board affirmed OWCP’s September 12, 2005 decision which found that appellant
failed to submit sufficient medical evidence to establish that his current back condition and resultant disability were
causally related to his accepted September 15, 1959 employment-related injuries. The Board also affirmed OWCP’s
November 16, 2005 decision which denied his request for an oral hearing. Docket No. 06-1652 (issued
November 30, 2006). In an October 1, 2007 decision, the Board affirmed OWCP’s April 2, 2007 decision which
again found that appellant failed to establish a causal relationship between his current back condition and resultant
disability and the accepted employment-related injuries. Docket No. 07-1304 (issued October 1, 2007). In a
January 14, 2009 decision, the Board affirmed OWCP’s May 14, 2008 decision denying appellant’s request for
further merit review of his claim. Docket No. 08-1800 (issued January 14, 2009).
3

Docket No. 10-847 (issued June 16, 2011).

4

5 U.S.C. § 8124(b)(1).

5

Id.

2

case, the claimant’s rights arise by which the claimant may seek further review of his claim, the
right to a hearing or review of the written record before OWCP, the right to reconsideration
before OWCP or an appeal to the Board. The Board has clarified that OWCP does not have the
discretionary authority to grant a request for hearing immediately following a Board decision.
OWCP’s Branch of Hearings and Review may not assume jurisdiction in the claims process
absent a final adverse decision by the Director of OWCP.6 Following the Board’s review of
OWCP’s decision, there is no final decision of it left unreviewed over which the Branch of
Hearings and Review can assume jurisdiction to exercise its discretionary authority.7
ANALYSIS
The Board previously reviewed the merits of the case and issued a decision on June 16,
2011 which affirmed OWCP’s decision finding that appellant was not entitled to a schedule
award. OWCP did not subsequently issue a final decision on the merits. On June 21, 2011
appellant requested a hearing before OWCP’s Branch of Hearings and Review. The Board has
held that, following its review of OWCP’s decision, a claimant does not have the right under 5
U.S.C. § 8124(b)(1) to request an oral hearing or review of the written record in the absence of a
final OWCP decision.8 The Board finds that appellant had no right to an oral hearing following
the Board’s June 16, 2011 decision. There is no final OWCP decision left unreviewed over
which the Branch of Hearings and Review could assume jurisdiction.9 The Board finds,
therefore, that OWCP properly denied appellant’s request for a hearing.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing
before its hearing representative.

6

Patricia G. Aiken, 57 ECAB 441 (2006); Eileen A. Nelson, 46 ECAB 377 (1994).

7

J.H., Docket No. 09-1406 (issued January 14, 2010); Robert N. Thomas, 51 ECAB 180 (1999).

8

Id.

9

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

